Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to the amendments and remarks filed on 5 November, 2020.
Claims 22-23, 26, 30-32, 35, and 40 have been amended. 
Claims 21-40 are pending.
Response to Arguments
Double Patenting
Examiner withdraws the non-statutory double patenting rejections of the instant claims, with regard to claims 1-20 of US 10,104,172 in view of the Terminal Disclaimed filed by Applicant on 5 November, 2020.
35 USC § 112
Examiner withdraws the 35 USC § 112 rejections of claims 22-23 in view of the amendments filed on 5 November, 2020.
Examiner withdraws the 35 USC § 112 rejections of claim 26 in view of Applicant’s explanation in the remarks filed on 5 November, 2020.
35 USC § 103
Regarding claim 21, Applicant argues that,
“Here, only a manual indication of the publisher's preference is disclosed. Pettitt is entirely silent with respect to "rules" or a "rules engine." Accordingly, Pettitt fails to disclose these features of claim 21.”
Applicant's arguments filed 5 November, 2020 have been fully considered but they are not persuasive. Applicant’s claim limitation recites “applying a rules engine to analyze the received URL according to a set of rules; if the received URL satisfies the rules engine, redirecting the received request to a syndication server system hosted within a global content distribution network”. The examiner is obligated to give terms their broadest reasonable interpretation consistent with Applicant’s specification as a person of ordinary skill in the art.  In that regard, examiner finds that Pettitt [0014] provides for a manual indication of the publisher's preference, as noted by Applicant in the remarks. Specifically, Pettitt states that “In step 201, publisher 102 may register with syndication engine 108. For example, publisher 102 may indicate content the publisher 102 wishes to make available for syndicated distribution, one or more monetization model the publisher 102 wishes to implement, formatting of the content for distribution, caching options, and the like. Syndication engine 108 may, for example, host a webpage configured to allow a publisher to select various distribution options, such as those discussed in greater detail below…an exemplary webpage 300 having a selection control 301 for allowing a publisher to select that they would like to offer a page for syndication and a model control 302 for allowing a publisher to select a monetization model for distribution. Of course, while selection control 301 is shown as a check box and model control 302 is shown as a drop down menu, any webpage user interface controls may be used. Once publisher 102 registers with syndication engine 108, in step 202 syndication engine 108 may transmit a republish control for publisher 102 to embed in the content page.” Further, Pettit [0033] provides that, “The request reader 106 transmits to syndication engine 108 may include an identifier of the content object requested, an identifier of the republisher whose website the embed code is embedded in (e.g., an identifier of the website a user navigated to), and an identifier of the republisher that the unique embed code was created for. Syndication engine 108 may be configured to check whether the identifier of the republisher's site in which the unique code is embedded matches the identifier of the republisher that the unique code was created for. If the identifiers match, syndication engine 108 may transmit the requested content object to reader 106. Alternatively, if the identifiers do not match, syndication engine 108 may return a link back to the publisher's content page rather than the content object”, providing for redirecting. Based on such excerpt from Pettitt, examiner finds that Pettitt teaches a system to syndicate and publish digital content which provides the functionality of applying various controls and limitations on content that is being published. Under broadest reasonable interpretation, such controls and limitations on the content can be interpreted as applying rules to the content. Therefore, examiner concludes that Pettitt teaches the claimed limitation. 

Regarding amended claim 26, Applicant argues that,
“However, Tarsi is, in fact, silent with respect to any compression of a "stub feed" or the "corresponding privileged content" added to the "stub feed" by the proxy server”. 

Applicant's arguments filed 5 November, 2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., compression of a stub feed or the corresponding privileged content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regard to Tarsi, examiner finds the arguments persuasive in view of the amended claim limitations. Accordingly, a new grounds of rejection is presented herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21, 24, 27, 29-30, 33, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al (US 2014/0006931), in view of Patey (US 2011/0197032).

Regarding claim 21, Pettitt teaches a computer-implemented method for executing an online distribution of electronic content ([0002]) the method including: 
receiving, from a user mobile device, a request for a web page hosted by a publisher content management system, the request including the URL of the requested web page ([0016] provides “a reader 106 may request a webpage configured to display the republished content from republisher 104”, wherein webpage provides for a URL; [0025] provides for content optimized for mobile device, i.e. requests from mobile devices); 
applying a rules engine to analyze the received URL according to a set of rules ([0014] provides “allow a publisher to select various distribution options”; Under broadest reasonable interpretation, such controls and limitations on the content can be interpreted as applying rules to the content);
if the received URL satisfies the rules engine, redirecting the received request to a syndication server system hosted within a global content distribution network ([0015]; [0033] provides “The request reader 106 transmits to syndication engine 108 may include an identifier of the content object requested, an identifier of the republisher whose website the embed code is embedded in (e.g., an identifier of the website a user navigated to), and an identifier of the republisher that the unique embed code was created for. Syndication engine 108 may be configured to check whether the identifier of the republisher's site in which the unique code is embedded matches the identifier of the republisher that the unique code was created for. If the identifiers match, syndication engine 108 may transmit the requested content object to reader 106. Alternatively, if the identifiers do not match, syndication engine 108 may return a link back to the publisher's content page rather than the content object”, providing for redirecting); 
delivering from the syndication server system content of the requested web page using recirculation and monetization components received from the publisher content management system ([0014] provides for a monetization model for distribution);
and generation of a suitable web-, mobile-, and/or app-formatted version of the requested web page  ([0025] provides for content optimized for mobile device).
Pettitt teaches the above including a syndication server and retrieving content from the publisher if the syndication server does not have the content (Pettitt fig.6), but Pettitt does not explicitly teach delivering from the server system content of the requested web page in response to the received request for the requested web page being a second or subsequent request for the requested web page; and adding the received URL of the requested web page to a missing content queue and redirecting the request to a web server of the publisher content management system for the requested web page.
In a similar field of endeavor, Patey teaches delivering from the server system content of the requested web page in response to the received request for the requested web page being a second or subsequent request for the requested web page ([0021] provides “At a second time point 28 when the user 24 submits a second access request 26 for the second data item 16, the data recipient 18 may again examine the cache 20 for a cached representation 22 of the second data item 16, and finding a cached representation 24 thereof, may provide the cached representation 22 to the user 24 in response to the second access request 26. Thus, the second access request 26 may be fulfilled without contacting the data source”.); 
and adding the received URL of the requested web page to a missing content queue and redirecting the request to a web server of the publisher content management system for the requested web page ([0021] provides “Since no cached representation 22 of the second data item 16 exists, the data recipient 18 may contact the data source 14 (through the data host 12) to request the second data item”, wherein the fact that the content is not locally available and the content has to be added to a request to the data source is interpreted to provide for a missing content queue).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Patey for retrieving data from the source if it not available locally. One of ordinary skill in the art would be motivated to utilize the teachings of Patey in the Pettitt system in order to conserve the bandwidth and processing capacity of both the data host and the data recipient in requesting, retrieving, sending, and receiving content (Patey [0021]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 24, Pettitt-Patey have taught the computer-implemented method of claim 21, wherein the rules engine is executed on the publisher content management system (Pettitt [0013]).

Regarding claim 27, Pettitt has taught a syndication server system (fig.7) and Patey has taught to automatically obtains text and images of web pages upon receiving a first user device request for the requested web page, and stores the text and images in one or more of a web, mobile, or app formatted content database (Patay [0021]). Motivation to combine provided with reference to claim 1.

Regarding claim 29, Pettitt-Patey have taught the computer-implemented method of claim 21, wherein the publisher content management system and the syndication server system are configured to communicate with each other over the Internet or through an RSS channel (Pettitt figs. 1 and 2).


Regarding claim 33, this claim contains limitations similar to those of claim 24, and the same rationale of rejections applies, where applicable.
Regarding claim 36, this claim contains limitations similar to those of claim 27, and the same rationale of rejections applies, where applicable.
Regarding claim 38, this claim contains limitations similar to those of claim 29, and the same rationale of rejections applies, where applicable.
Regarding claim 39, this claim contains limitations similar to those of claim 1, and the same rationale of rejections applies, where applicable.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al (US 2014/0006931), in view of Patey (US 2011/0197032), in view of Gandhi et al (US 2015/0066615), further in view of DeFrancesco et al (US 2016/0191598).

Regarding claim 22, Pettitt-Patey have taught the computer-implemented method of claim 21, but Pettitt-Patey does not explicitly teach wherein the one or more referrers of the set of rules comprises one or more social networking domains and the step of delivering the content of the requested web page comprises delivering the content of the requested web page to a webview within a social networking mobile application.
However, Gandhi teaches wherein the one or more referrers of the set of rules comprises one or more social networking domains and the step of delivering the content of the requested web page comprises delivering the content of the requested web page a social networking mobile application ([0041] provides “Syndication server 110 then sends a response to consumer user terminal 120n redirecting the consumer's Web browser to advertiser website 180 in step 224. For each request, syndication server 110 adds to the clickthrough statistics for the influencer and promotional post in step 226, preferably also keeping track of the HTTP Referer field (indicating the page on social network server 150 from which the consumer clicked or tapped on the promotional post), the user agent (indicating which type of device consumer user terminal 120n is), and the source IP address of the request”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gandhi for syndication via social networking applications. One of ordinary skill in the art would be motivated to utilize the teachings of Gandhi in the Pettitt-Patey system in order to allow monetization of content and presence on a social networking site (Gandhi [0004]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.
Petttitt-Patey-Gandhi teaches the above but does not explicitly teach a webview on a mobile application. However, DeFrancesco teaches a webview on a mobile application (Abstract provides for “content embedded on webpages through a web browser or application WebView. The system and method enable a webpage to embed video content that plays within the web browser app or application WebView using a standard process operable on all mobile devices”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of DeFrancesso for webview on a mobile application. One of ordinary skill in the art would be motivated to utilize the teachings of DeFrancesco in the Pettitt-Patey-Gandhi system in order to enable standard embedding, streaming, control, rendering, content and/or advertisement performance and engagement metrics, and click functionality for online videos on mobile devices (DeFrancesco [0009]). Therefore, the examiner concludes it would have been obvious to 

Regarding claim 31, this claim contains limitations similar to those of claim 22, and the same rationale of rejections applies, where applicable.

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al (US 2014/0006931), in view of Patey (US 2011/0197032), further in view of DeFrancesco et al (US 2016/0191598).

Regarding claim 23, Pettitt-Patey have taught computer-implemented method of claim 21, but Pettitt-Patey does not explicitly teach wherein the one or more referrers of the set of rules comprises one or more mobile application domains and the step of delivering the content of the requested web page comprises delivering the content of the requested web page to a webview within a mobile application. However, DeFrancesco teaches wherein the one or more referrers of the set of rules comprises one or more mobile application domains and the step of delivering the content of the requested web page comprises delivering the content of the requested web page to a webview within a mobile application (Abstract provides for “content embedded on webpages through a web browser or application WebView. The system and method enable a webpage to embed video content that plays within the web browser app or application WebView using a standard process operable on all mobile devices”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of DeFrancesso for webview on a mobile application. One of ordinary skill in the art would be motivated to utilize the teachings of DeFrancesco in the Pettitt-

Regarding claim 32, this claim contains limitations similar to those of claim 23, and the same rationale of rejections applies, where applicable.

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al (US 2014/0006931), in view of Patey (US 2011/0197032), further in view of Han et al (US 2002/0143819).

Regarding claim 25, Pettitt-Patey have taught the computer-implemented method of claim 21, but Pettitt-Patey does not explicitly teach wherein the rules engine is executed on the syndication server system. However, Han teaches wherein the rules engine is executed on the syndication server system ([0180] provides “the syndication server engine checks its local registry to locate relevant subscribers and then pushes the updated information according to the delivery policy specified inside the subscription for each subscriber. All events are logged to support reporting and billing functions”, wherein enforcing subscription policies is interpreted as applying rules).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Han for rules enforced by the syndication server. One of ordinary skill in the art would be motivated to utilize the teachings of Han in the Pettitt-Patey system in order to enable the syndicator to initiate the content delivery to the subscriber on a scheduled basis or in response to a set of one or more specified triggering events (Han [0180]), thereby not 

Regarding claim 34, this claim contains limitations similar to those of claim 25, and the same rationale of rejections applies, where applicable.

Claims 26, 28, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al (US 2014/0006931), in view of Patey (US 2011/0197032), further in view of Fainberg et al (US 2011/0029641).

Regarding claim 26, Pettitt-Patey have taught the computer-implemented method of claim 21, but Pettitt-Patey does not explicitly teach further comprising, upon delivering the content of the requested web page to a stub page cached at the user's mobile device, executing, by the user’s mobile device, secondary pixel calls for content measurement or data collection, wherein the delivered content of the requested web page is a package of binary compressed content of the web page. However, Fainberg teaches upon delivering a package of binary compressed content of the requested web page to a stub page cached at the user's mobile device, executing by the user’s mobile device secondary pixel calls for content measurement or data collection (Fainberg [0044] provides “The disclosed technique can also be applied to parts of resources. For example, if the difference between the new version of the HTML and the version the user has is only one line and the HTML is big, the browser can request only this one line and run a client-side code which applies this line into the cached data. In order to use this technique on HTML pages, a stub can be used in the following sequence: a) the browser requests a file. This file is very small and the web server directs the browser never to cache it. Along with the request the version of the web page is sent; and, b) the server then directs the browser (can be used in a number of ways: a response "redirect" header or a code embedded in the response which forces the browser to request a new page or to bring the difference and apply it). The redirected page depends on the version and may be cached.”; [0057] provides for compressing data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fainberg for stubs. One of ordinary skill in the art would be motivated to utilize the teachings of Fainberg in the Pettitt-Patey system in order to streamline the process and only check for updates or changes to already cached data ([Tarsi [0044]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.


Regarding claim 28, Pettitt-Patey have taught the computer-implemented method of claim 21, but does not explicitly teach wherein the syndication server system is configured to generate a stub page on a per-web-page, per-domain, or per-user basis. However, Fainberg teaches wherein the syndication server system is configured to generate a stub page on a per-web-page, per-domain, or per-user basis ([0044] provides for a user).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fainberg for stubs. One of ordinary skill in the art would be motivated to utilize the teachings of Fainberg in the Pettitt-Patey system in order to manage reduction of network traffic (Fainberg [0004]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.


Regarding claim 37, this claim contains limitations similar to those of claim 28, and the same rationale of rejections applies, where applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459